FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 J. GUADALUPE MAGANA MARQUEZ,                     No. 08-72340

               Petitioner,                        Agency No. A035-986-883

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        J. Guadalupe Magana Marquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. Our jurisdiction is governed by 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

CG/Research
U.S.C. § 1252. We review de novo questions of law, Barron v. Ashcroft, 358 F.3d

674, 677 (9th Cir. 2004), and we dismiss in part and deny in part the petition for

review.

       Because Magana Marquez failed to demonstrate a gross miscarriage of

justice, he may not at this point collaterally attack his 1997 deportation order. See

Ramirez-Juarez v. INS, 633 F.2d 174, 175-76 (9th Cir. 1980) (per curiam).

       The BIA properly concluded that Magana Marquez is not eligible for a

waiver under § 212(c) of the Immigration and Nationality Act because he is no

longer a legal permanent resident. See 8 C.F.R. § 1212.3(f)(1).

       Magana Marquez failed to exhaust his remaining contentions. See Barron,

358 F.3d at 678 (this court lacks jurisdiction to review contentions not raised

before the agency).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




CG/Research                               2                              08-72340